DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection over Cheich has been overcome in view of the changes made to claim 1.

Claims 1 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchar 10,442,574. As to claim 1, Kuchar discloses a packing material in Fig. 7 comprising an elongate sleeve shaped outer covering formed of paper (col. 7, lines 52-54) and configured to have a length, a width, a thickness, and an interior volume defined within the outer covering, and a plurality of insulating layers each formed of paper substrate (col. 14, lines 32-39) and stacked and disposed within the interior volume directly adjacent one another wherein each of the plurality of insulating layers is configured from a sheet of paper with slits and expanded under tension (Abstract) to have a three-dimensional out of plane configuration with an expanded thickness (Figs. 14A and 14B).
As to claims 14-16, the figures in Kuchar show the folding of the envelope to form an interior volume with seams and sealed ends.

As to claims 18 and 19, Fig. 7 of Kuchar shows two layers of expanded core material which inherently forms discontinuous, circuitous air flow paths.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchar 10,442,574 alone or in view of Crespo 2011/0127272. Kuchar discloses a packing material in Fig. 7 comprising an elongate sleeve-shaped outer covering formed of paper (col. 7, lines 52-54) and configured to have a length, a width, a thickness, and an interior volume defined within the outer covering and a plurality of insulating layers each formed of paper substrate (col. 14, lines 32-39) and stacked and disposed within the interior volume directly adjacent one another wherein each of the plurality of insulating layers is configured from a sheet of paper with slits and expanded under tension (Abstract) to have a three-dimensional out of plane configuration with an expanded thickness (Figs. 14A and 14B). However, Kuchar does not disclose the use of recycled paper as the paper material in his product. The examiner takes official notice of the fact that it is well-known in the paper arts to use recycled paper as a paper substitute for environmental reasons, and therefore, it would have been obvious to one of ordinary skill in the art to use recycled paper as the paper material in Kuchar for environmental considerations. In any event, Crespo discloses the use of recycled paper as dunnage material for packaging; see the Abstract and [0035]. Therefore, it would have been obvious to one of ordinary skill in the art to use recycled paper as the paper material in Kuchar in view of Crespo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchar 10,442,574. Kuchar discloses a packing material (col. 5, lines 16-18 and col.9, lines 43-50) in Fig. 7 comprising an elongate sleeve-shaped outer covering formed of paper (col. 7, lines 52-54) and configured to have a length, a width, a thickness, and an interior volume defined within the outer covering and a plurality of insulating layers each formed of paper substrate (col. 14, lines 32-39) and stacked and disposed within the interior volume directly adjacent one another wherein each of the plurality of insulating layers is configured from a sheet of paper with slits and expanded under tension (Abstract) to have a three-dimensional out of plane configuration with an expanded thickness (Figs. 14A and 14B). However, Kuchar does not disclose the use of recycled paper as the paper material in his product. The examiner takes official notice of the fact that it is well-known in the packaging art to include paper cushioning material between the packaged item and the container holding the item. Therefore, it would have been obvious to one of ordinary skill in the art to position the product of Kuchar in an envelope, i.e. container, between the container walls and the item within the envelope to provide insulation or padding.

Claims 1 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich 2016/0023831 in view of either Goodrich 5,688,578 or Kuchar 10,442,574. As to claim 1, Cheich discloses a packing material 10 comprising an outer elongated sleeve-shaped covering 16 formed of paper and configured to have a length, a width, a thickness, and an interior volume defined within the outer covering and a plurality of insulating layers 12 each formed of paper substrate and stacked and disposed within the interior volume directly adjacent one another wherein each of the plurality of insulating layers is configured having a three-dimensional out of plane configuration with an expanded thickness; see Fig. 1, [0017] and [0018]. However, Cheich does not disclose an insulating layer made from a sheet with slits that has been expanded. The secondary references each disclose paper insulating layers made from multiple sheets that have been slit, then expanded and placed directly adjacent one another; see the Abstract of Goodrich and Fig. 7 and col. 7, line 60 of Kuchar. It would have been obvious to one of ordinary skill in the art to use an insulating paper made from multiple sheets that have been slit, then expanded and placed directly adjacent one another as the insulating paper in Cheich in view of the . 
As to claims 14 and 15, Cheich discloses these features in Fig. 2 and [0007].
As to claim 16, Cheich discloses this feature in Figs. 3 and 4.
As to claim 17, figures such as Figs. 14A and 14B in Kuchar, and Fig. 9 and the Abstract of Goodrich teach the instantly claimed feature, so it would have been obvious to one of ordinary skill in the art to use the insulating structures of the secondary references in the product of Cheich since this involves the simple substitution of one known element for another to obtain predictable results.
As to claim 18, Cheich discloses the use of multiple stacked layers in [0006].
As to claim 20, Cheich discloses this feature in Fig. 5 and [0009].

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over either Cheich 2016/0023831 alone or in view of Crespo 2011/0127272. Cheich discloses a packing material comprising an outer covering formed of paper and configured to have a length, a width, a thickness, and an interior volume defined within the outer covering and a plurality of insulating layers each formed of paper substrate and stacked and disposed within the interior volume directly adjacent one another wherein each of the plurality of insulating layers is configured having a three-dimensional out of plane configuration with an expanded thickness. However, Cheich does not disclose the use of recycled paper as the paper material in his product. The examiner takes official notice of the fact that it is well-known in the paper arts to use recycled paper as a paper substitute for environmental reasons, and therefore, it would have been obvious to one of ordinary skill in the art to use recycled paper as the paper material in Cheich for environmental considerations. In any event, Crespo discloses the use of recycled paper as dunnage material for packaging; see the Abstract and [0035]. Therefore, it would have been obvious to one of ordinary skill in the art to use recycled paper as the paper material in Cheich in view of Crespo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
 
Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive. 
In regards to the discussion of Cheich, the arguments are moot in view of the new rejections over Cheich. 
With respect to Kuchar, applicant argues that “Kuchar does not teach or suggest a sleeve shaped outer covering containing a plurality of insulating layers within the outer layer where the plurality of insulating layers is directly adjacent one another”. This is not convincing because Fig. 7 of Kuchar discloses a sleeve shaped outer envelope and a two layers of expanded, slit insulating layers directly next to one another that are to be inserted in the sleeve. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783